
	
		II
		112th CONGRESS
		1st Session
		S. 545
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Energy Employees Occupational Illness
		  Compensation Program Act of 2000 to strengthen the quality control measures in
		  place for part B lung disease claims and part E processes with independent
		  reviews.
	
	
		1.Advisory Board on Toxic
			 Substances and Worker Health
			(a)EstablishmentSubtitle B of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l et seq.)
			 is amended by adding at the end the following:
				
					3632.Advisory
				Board on Toxic Substances and Worker Health
						(a)Establishment
							(1)In
				generalNot later than 120 days after the date of the enactment
				of this section, the President shall establish and appoint an Advisory Board on
				Toxic Substances and Worker Health (referred to in this section as the
				Board).
							(2)Consultation on
				appointmentsIn appointing members to the Board under paragraph
				(1), the President shall consult with organizations with expertise on worker
				health issues in order to ensure that the membership of the Board reflects a
				proper balance among perspectives from the scientific, medical, legal, workers,
				and worker advocate communities.
							(3)ChairpersonThe
				President shall designate a chairperson of the Board from among its
				members.
							(b)DutiesThe
				Board shall—
							(1)provide advice to
				the President concerning the review and approval of the Department of Labor
				site exposure matrix;
							(2)conduct periodic
				peer reviews of, and approve, medical guidance for part E claims examiners with
				respect to the weighing of a claimant’s medical evidence;
							(3)obtain periodic
				expert reviews of medical evidentiary requirements for part B claims related to
				lung diseases;
							(4)provide oversight
				over consulting physicians and reports to ensure quality, objectivity, and
				consistency of the consultant physicians’ work; and
							(5)coordinate where
				applicable exchanges of data and findings with the Advisory Board on Radiation
				and Worker Health (under section 3624).
							(c)Staff and
				powers
							(1)In
				generalThe President shall appoint a staff to facilitate the
				work of the Board. The staff of the Board shall be headed by a Director who
				shall be appointed under subchapter VIII of chapter 33 of title 5, United
				States Code.
							(2)Federal agency
				personnelThe President may authorize the detail of employees of
				Federal agencies to the Board as necessary to enable the Board to carry out its
				duties under this section. The detail of such personnel may be on a
				non-reimbursable basis.
							(3)PowersThe
				Board shall have same powers that the Advisory Board has under section
				3624.
							(d)ExpensesThe
				members of the Board, other than full-time employees of the United States,
				while attending meetings of the Board or while otherwise serving at the request
				of the President, and while serving away from their homes or regular place of
				business, shall be allowed travel and meal expenses, including per diem in lieu
				of subsistence (as authorized by section 5703 of title 5, United States Code)
				for individuals in the Federal Government serving without pay.
						(e)Security
				clearances
							(1)RequirementThe
				Secretary of Energy shall ensure that the members and staff of the Board, and
				the contractors performing work in support of the Board, are afforded the
				opportunity to apply for a security clearance for any matter for which such a
				clearance is appropriate. The Secretary should, not later than 180 days after
				receiving a completed application for such a clearance, make a determination
				whether or not the individual concerned is eligible for the clearance.
							(2)Budget
				justificationFor fiscal year 2012, and each fiscal year
				thereafter, the Secretary of Energy shall include in the budget justification
				materials submitted to Congress in support of the Department of Energy budget
				for that fiscal year (as submitted with the budget of the President under
				section 1105(a) of title 31, United States Code) a report specifying the number
				of applications for security clearances under this subsection, the number of
				such applications granted, and the number of such applications denied.
							(f)InformationThe
				Secretary of Energy shall, in accordance with law, provide to the Board and the
				contractors of the Board, access to any information that the Board considers
				relevant to carry out its responsibilities under this section, including
				information such as restricted data (as defined in section 2014(y)) and
				information covered by the Privacy
				Act.
						.
			(b)Department of
			 Labor response to the Office of the Ombudsman annual
			 reportSection 3686 of the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (42 U.S.C. 7385s–15) is amended—
				(1)by redesignating
			 subsection (h) as subsection (i); and
				(2)by inserting
			 after subsection (g), the following:
					
						(h)Response to
				reportNot later than 90 days after the publication of the annual
				report under subsection (e), the Department of Labor shall submit an answer in
				writing on whether the Department agrees or disagrees with the specific issues
				raised by the Ombudsman, if the Department agrees, on the actions to be taken
				to correct the problems identified by the Ombudsman, and if the Department does
				not agree, on the reasons therefore. The Department of Labor shall post such
				answer on the public Internet website of the
				Department.
						.
				
